Citation Nr: 0033083	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a hiatal hernia, status post fundoplication.

2.  Entitlement to a rating in excess of 10 percent for 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1979, and from September 1983 to July 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The issue of entitlement to a rating in excess of 10 percent 
for lumbar spine disability is addressed in the REMAND 
portion of this action.


FINDINGS OF FACT

The veteran has continuous moderate manifestations of a 
hiatal hernia, status post fundoplication.  This disability 
is not manifested by anemia, weight loss, or incapacitating 
episodes averaging 10 days of more in duration at least four 
or more times per year. 


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
residuals of a hiatal hernia, status post fundoplication, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 
4.114, Diagnostic Code 7309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran claims entitlement to a rating in excess of 10 
percent for service-connected residuals of a hiatal hernia, 
status post fundoplication.

The veteran's April 1998 service discharge examination report 
reflects that he underwent a laparoscopic Nissen 
fundoplication, with history of GERD, in February 1997.  
Clinical evaluation of the abdomen, viscera, anus and rectum 
were normal.

During a June 1998 VA examination, the veteran reported 
heartburn since 1974, until he had inservice surgery in 
February 1997 to resolve the condition.   He reported that he 
had not had any changes to his stools to include blood or 
melena.  He did report, though, that he would get some gas 
and, occasionally, because of the type of surgery where a 
lower esophageal sphincter was created just prior to entering 
the stomach, food would sometimes get caught entering the 
stomach.   This had occurred since immediately after the 
surgery.  However, he was happy with the surgery because he 
was not getting severe heartburn, but realized that there 
would be complications as a result of the surgery to include 
gas, bloating, and occasionally food getting caught.  He 
stated that as long has he ate small meals, it allowed for 
the food to go through the lower esophageal sphincter and 
into the stomach, and that he could do quite well with this.  
Physical examination of the abdomen revealed that it was flat 
with no bruits.  Normal active bowel sounds were appreciated.  
There was no palpable hepatosplenomegaly.  The abdomen was 
nontender.  The diagnostic impression was history of hiatal 
hernia with surgical repair.  There were no active symptoms 
of hiatal hernia.  The only active symptoms were gas and 
bloating as an expected surgical complication.  His symptoms 
were stable and not evolving.  The examiner advised the 
veteran that the gas and bloating could be improved by 
undergoing a release, but that his heartburn would recur if 
he did so.

During his June 1999 RO hearing, the veteran testified that 
his inservice surgery alleviated his acid reflux.  He said 
that he was told before the surgery that he would be unable 
to vomit anymore.  He said he had experienced the stomach flu 
3 or 4 times since the operation, which would have to work 
its way through his digestive system since he could not 
vomit, causing the symptoms to last 1 to 2 weeks at a time.   
He also described excessive flagellation, 200 or 300 times 
per day, continuous diarrhea, and rectal leakage.  He said he 
had diarrhea with nearly every bowel movement.  He said he 
had one to three bowel movements per day.  He said he did not 
wear any pads for leakage, but did usually take a change of 
underwear with him.  He indicated that he was not being 
treated for this condition, and that he was told it was 
normal following the type of surgery that he had.  When asked 
if he had lost any weight, he described problems with weight 
gain after reinjuring his back.  He indicated his weight went 
back down after physical therapy, medication, and increased 
activity.  He said his appetite was good, but he had to eat a 
lot of small meals.  Otherwise, food would become stuck in 
his digestive system.  

During a July 1999 VA examination, the veteran reported that 
in approximately 1987 [sic - the actual date of surgery was 
February 1997] he had a Nissen laparoscopy for a hiatal 
hernia.  He reported that since then his reflux and heartburn 
had completely resolved.  Unfortunately, he now had to eat 
small amounts of food as a result of his surgery, which was 
an expected side-effect of the surgery.  He did get some gas 
occasionally, some flatulence, and reported that he had 
watery to loose stools anywhere from 2 to 3 times a day.  His 
weight had been stable.  He had not experienced any blood in 
his stool or black tarry stool.  He did report that 
occasionally when he had flatulence, he'd have some slight 
stool leakage.   Upon physical examination, his abdomen was 
soft and nontender without palpable hepatosplenomegaly.  The 
diagnosis was history of hiatal hernia and gastroesophageal 
reflux, symptoms resolved since Nissen laparoscopy, but with 
complications of flatulence, bloating and changes in stool as 
a result.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In the present case, the veteran testified at his June 1999 
RO hearing that he had not received post-service treatment 
for his stomach disability subsequent to his discharge from 
service.  Thus, there appear to be no pertinent records of 
treatment extant during the pendency of the veteran's claim.  
There are of record two relatively recent VA examination 
reports, which together create a sufficient medical 
description of the disability at issue.   Thus, the Board 
finds that there is no further development of the veteran's 
claim indicated by the record.   

Increased Rating Claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

The veteran is currently rated as 10 percent disabled under 
the criteria of Diagnostic Code 7346, the Diagnostic Code for 
disability due to hiatal hernia.  

The highest rating provided by the VA Schedule for Rating 
Disabilities for a hiatal hernia is 60 percent, and that 
rating contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia;  or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
current 10 percent rating is appropriate where the evidence 
shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.  However, in the Board's view, rating of the 
veteran's disability pursuant to Diagnostic Code 7346, the 
diagnostic code for hiatal hernia, though accurately 
reflecting the original etiology of the disability, is not 
optimal in this case, because the veteran's symptoms 
associated with hiatal hernia, e.g., severe heartburn, have 
been surgically alleviated.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.   The veteran's inservice surgery (fundoplication) to 
alleviate symptoms of a hiatal hernia, and the set of 
residuals common to the surgery, are not directly 
contemplated by a specific diagnostic code.  Accordingly, in 
evaluating the veteran's disability, the Board has considered 
which diagnostic codes reflect functions, anatomical 
location, and symptomatology most consistent with the 
veteran's current disability and complaints, as discussed 
directly below.

Under the criteria of Diagnostic Code 7348, vagotomy with 
pyloroplasty or gastroenterostomy, a 20 percent rating is 
warranted for recurrent ulcer with incomplete vagotomy.  A 30 
percent rating is warranted for symptoms and confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea.  Said surgery followed by demonstrably confirmative 
post-operative complications of stricture or continuing 
gastric retention warrants a 40 percent evaluation.  38 
C.F.R. § 4.114, Diagnostic Code 7348.

A rating under Diagnostic Code 7348 would not be appropriate 
because the veteran's fundoplication is not a procedure 
sufficiently analogous to a gastroenterostomy or vagotomy 
with pyloroplasty to justify a rating under this diagnostic 
code.  Unlike the other diagnostic codes discussed, this one 
is procedure-specific, rather than based on an ongoing 
process to which the veteran's condition could be found 
analogous.  

Under Diagnostic Code 7307, a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis (identified by 
gastroscope) with small nodular lesions and symptoms.  A 30 
percent evaluation is warranted for chronic hypertrophic 
gastritis (identified by gastroscope) with multiple small 
eroded or ulcerated areas and symptoms.  A 60 percent 
evaluation is warranted for chronic hypertrophic gastritis 
(identified by gastroscope) with severe hemorrhages, or large 
ulcerated or eroded areas.  38 C.F.R. § 4.114.

A rating in excess of 10 percent under Diagnostic Code 7307 
would not be warranted because the veteran does not have 
symptoms such as or analogous to objectively verified 
multiple small eroded or ulcerated areas of the stomach.

Under Diagnostic Code 7319, the diagnostic code for irritable 
colon syndrome, a zero percent evaluation is warranted for 
mild irritable colon syndrome (spastic colitis, mucous 
colitis, etc.);  disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
evaluation is warranted for moderate irritable colon syndrome 
(spastic colitis, mucous colitis, etc.);  frequent episodes 
of bowel disturbance with abdominal distress.  A 30 percent 
evaluation is warranted for severe irritable colon syndrome 
(spastic colitis, mucous colitis, etc.); diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114.

A rating in excess of 10 percent pursuant to Diagnostic Code 
7319 is not warranted in this case because the service 
discharge examination and the two VA examinations revealed 
that the veteran was not in constant abdominal distress - 
examination of the abdomen was negative at all three 
examinations.

Under Diagnostic Code 7203, the diagnostic code for stricture 
of the esophagus, a 30 percent rating requires moderate 
disability;  a 50 percent rating requires severe disability, 
permitting liquids only;  and an 80 percent evaluation is 
warranted when the disability permits passage of liquids 
only, with marked impairment of general health.  38 C.F.R. § 
4.114, Diagnostic Code 7203.

The Board has considered whether, in light of the veteran's 
need to eat small meals, his disability might be rated under 
Diagnostic Code 7203, the diagnostic code for stricture of 
the esophagus.  A 30 percent rating under this diagnostic 
code requires moderate disability.  Higher ratings require 
passage of liquids only.  The Board finds that this 
diagnostic code is not sufficiently analogous to the 
veteran's disability for rating purposes.  The veteran does 
not appear to be limited to a disabling degree based on the 
size or consistency of food he can eat, but rather due to the 
amount of food he can eat at one sitting, and the subsequent 
effect of food on his digestive system.  The two types of 
disability appear quite different, insofar as stricture of 
the esophagus would preclude eating certain types of food, or 
foods other than liquids entirely.

Rather, the Board finds that the veteran's disability would 
be more analogous to stricture of the stomach, pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7309.  Stricture of the 
stomach is rated for symptoms as they occur once food has 
entered the stomach, and is also more similar to that aspect 
of the veteran's disability which requires him to limit the 
amount of food he can eat at one sitting.  

Diagnostic Code 7309 states that stenosis of the stomach is 
to be rated as for gastric ulcer under Diagnostic Code 7304.  
Diagnostic Code 7304, the diagnostic code for gastric ulcer, 
in turn states that a 10 percent rating is warranted for mild 
gastric ulcer, with recurring symptoms once or twice yearly.  
A 20 percent rating is warranted for moderate gastric ulcer, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for moderately severe gastric ulcer, with symptoms less than 
those for severe gastric ulcer, but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Finally, a 60 percent 
rating is warranted for severe gastric ulcer, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

Among the criteria for the next higher rating in excess of 10 
percent, which is 20 percent under Diagnostic Code 7309, is 
"continuous moderate manifestations."  The Board notes that 
in the June 1998 VA examiner's view, the current post-
surgical level of disability is apparently of sufficient 
severity to justify a surgical correction in the form of a 
"release," which would cause the veteran's heartburn to 
recur.  In the Board's view, the fact that a surgical 
procedure which could cause heartburn to recur could be 
warranted is probative of a level of symptomatology which is 
no less than moderate.  Among the specific symptoms which are 
most accurately described as continuous and moderate are the 
veteran's one to three bowel movements with loose or watery 
stools per day;  flatulence and bloating;  need to avoid 
large meals to preclude food being caught in the digestive 
system;  inability to burp or otherwise release gas in the 
direction of the esophagus;  inability to vomit to relieve 
stomach problems such as the stomach flu, resulting in a 
longer period of recovery;  and, as the Board interprets the 
veteran's description, moderate but not severe problems with 
leakage during episodes of gas (for example, he said at his 
hearing that he does not require wearing any sort of pads for 
the leakage).  Thus, the Board finds that a 20 percent rating 
is warranted under Diagnostic Code 7309.  

The next higher rating of 40 percent is not warranted under 
this diagnostic code because there is no medical showing of 
symptoms such as anemia or weight loss (he testified at his 
RO hearing that he has problems with weight gain when his low 
back is not doing well) or incapacitating episodes averaging 
10 days of more in duration at least four or more times per 
year.  The veteran testified that flu symptoms are prolonged 
because they must work their way through his digestive track 
due to his inability to vomit, that this results in recovery 
times of one to two weeks, and that this had happened three 
to four times since service.  In the Board's view, because 
the flu itself is not caused by his service-connected 
disability, because he testified that this happened "three 
to four times" since service, and because as a practical 
matter one would not normally incur the stomach flu four 
times in one year (if as of June 1999 he had experienced the 
flu four times since the February 1997 operation, this would 
be less than twice per year), this set of symptomatology 
taken as a whole does not rise to meeting the criteria of 
"incapacitating episodes averaging 10 days of more in 
duration at least four or more times per year" as would 
warrant the next higher rating of 40 percent under Diagnostic 
Code 7309. 

In assessing the veteran's disability under the above-listed 
criteria, the Board notes that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes;  some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 
In this vein, by regulation, ratings under diagnostic codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other. A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

In light of the foregoing, the Board finds that pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 4.114, a rating of 20 
percent is warranted for the veteran's service-connected 
residuals of a hiatal hernia, status post fundoplication.

The June 1998 VA examiner found that the veteran's symptoms 
were stable and not evolving.  Because the level of 
symptomatology has been relatively stable, this is not an 
appropriate case for "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).


ORDER

A rating of 20 percent for residuals of a hiatal hernia, 
status post fundoplication,            is granted, subject to 
the provisions governing the payment of monetary benefits.



REMAND

The veteran claims entitlement to a rating in excess of 10 
percent for service-connected lumbar spine disability.

As noted above, very recently, new legislation has been 
enacted heightening VA's duty to assist the veteran and 
obtain records identified by the veteran.  Specifically, the 
RO is referred to the Veterans Claims Assistance Act of 2000,  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under this new 
legislation, the RO must attempt to obtain the above-
described medical records.  

Especially in light of this new legislation, the Board finds 
that there are outstanding medical records that should be 
obtained.  At this point in time, the only record of physical 
therapy associated with the claims file is a June 1999 
physical therapy discharge summary for the period from April 
1999 to May 1999.  Since they may contain evidence describing 
the severity of the veteran's low back disability, the actual 
records of physical therapy treatment should be obtained.  
Also, hearing testimony and history given at a July 1999 VA 
examination indicate that the veteran had been authorized for 
additional physical therapy and that he had began to attend 
these additional sessions in June 1999.  No records of this 
physical therapy have been associated with the claims file.  
Finally, there are referenced in the record reports of an MRI 
of the veteran's lumbar spine apparently performed at the 
Fort Harrison VA Medical Center.  Reference to this MRI is 
made in VA records of treatment in April 1999, and in the 
June 1999 RO hearing transcript (though no reference to the 
MRI is made in a July 1999 VA examination report).  The 
original radiologist's report of the MRI, if one exists, 
should be associated with the claims file.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including any records of 
physical therapy, to include actual 
treatment records from April 1999 forward 
at River's Edge Physical Therapy, and the 
original radiologist's report of an MRI 
taken in approximately April 1999, 
apparently at the Fort Harrison VA 
Medical Center.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  The efforts to obtain any 
records from a Federal department or 
agency shall continue until it is 
reasonably certain that such records do 
not exist or that further effort to 
obtain those records would be futile.

3.  The RO should then conduct any 
additional development appropriate in 
light of the newly received evidence and 
in the context of the Veterans Claims 
Assistance Act of 2000, discussed above.  
The RO should consider whether an 
additional VA examination is warranted in 
light of any newly received evidence, and 
in the context of the Veterans Claims 
Assistance Act of 2000.

4.  After completion of the above, the RO 
should readjudicate the veteran's claim 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 



